DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2022 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “figure 5” as described in the specification (See specification; page 5, para 0015, page 24, para 0054). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 12, para 0031; the reference numeral “one or more controls 120” should apparently be -- one or more controls 220 --.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 13 - 15 of U.S. Patent No. 11,204,824 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/557,038
US Patent No. 11,204,824 B1
21. a method for diagnosing and resolving network incidents, the method comprising: executing clustering logic against historic network incident data to identify a plurality of clusters associated with historic network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same network incident cause; generating, by one or more processors, a model based on the plurality of clusters; receiving, by the one or more processors, an alarm message comprising information indicative of a network incident that occurred in a network; executing, by the one or more processors, machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions, the one or more candidate actions determined to resolve a cause of the network incident; and executing, by the one or more processors, at least one candidate action of the one or more candidate actions.
1. A method for diagnosing and resolving network incidents, the method comprising: generating, by one or more processors, a model of historic network incidents; receiving, by the one or more processors, an alarm message comprising information indicative of a network incident that occurred in a network; executing, by the one or more processors, machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions, the one or more candidate actions determined to resolve a cause of the network incident; automatically assigning, by the one or more processors, a score to each candidate action of the one or more candidate actions, wherein each score represents a confidence interval that a corresponding candidate action will resolve the cause of the network incident; automatically executing, by the one or more processors, at least one candidate action of the one or more candidate actions based at least in part on scores assigned to the at least one candidate action and a threshold and prior to generation of a notification that identifies the one or more candidate actions, wherein the at least one candidate action is executed to resolve a cause of the network incident; and executing, by the one or more processors, a second candidate action of the one or more candidate actions upon a determination that execution of the at least one candidate action failed to resolve the cause of the network incident, the determination based on monitoring a network associated with the network incident after execution of the at least one candidate act.
2. The method of claim 1, further comprising: executing clustering logic against historic network incident data, wherein the clustering logic is configured to identify a plurality of clusters associated with the network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same or similar network incident cause, wherein the model is generated based on the plurality of clusters, and wherein the machine learning logic is configured to determine the one or more candidate actions to resolve the network incident via analysis of a portion of the model using parameters derived from the network incident.
39. a system for diagnosing and resolving network incidents, the system comprising: a memory storing historic network incident data; and one or more processors communicatively coupled to the memory, the one or more processors configured to: execute clustering logic against historic network incident data to identify a plurality of clusters associated with historic network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same network incident cause; generate a model based on the plurality of clusters; receive an alarm message comprising information indicative of a network incident that occurred in a network; evaluate the model based on the information indicative of the network incident to determine one or more candidate actions, the one or more candidate actions determined to resolve a cause of the network incident; and execute at least one candidate action of the one or more candidate actions.
13. A system comprising: a memory; and one or more processors communicatively coupled to the memory and configured to: generate a model of historic network incidents; receive an alarm message comprising information indicative of a network incident that occurred in a network; execute machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions, the one or more candidate actions determined to resolve a cause of the network incident; automatically assign a score to each candidate action of the one or more candidate actions, wherein each score represents a confidence interval that a corresponding candidate action will resolve the cause of the network incident; automatically execute at least one candidate action of the one or more candidate actions based at least in part on scores assigned to the at least one candidate action and a threshold and prior to generation of a notification that identifies the one or more candidate actions, wherein the at least one candidate action is executed to resolve a cause of the network incident; and execute a second candidate action of the one or more candidate actions upon a determination that execution of the at least one candidate action failed to resolve the cause of the network incident, the determination based on monitoring a network associated with the network incident after execution of the at least one candidate action.
14. The system of claim 13, wherein generating the model of the historic network incidents comprises: executing clustering logic against historic network incident data to identify a plurality of clusters associated with network incidents represented by the historic network incident data, each cluster of the plurality of clusters corresponding to a set of network incidents associated with a same or similar root cause, and wherein execution of the machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions comprises: identifying, based on the model, network incidents corresponding to a cluster sharing similarities with the network incident, and wherein the one or more candidate actions are determined based on analysis of the historic network incident data associated with the network incidents of the identified cluster.
15. The system of claim 14, wherein the model is generated by iteratively executing the clustering logic against the historic network incident data.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25 – 32, and 34 - 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Livny et al., (US 2020/0057953 A1) (hereinafter “Livny”) (submitted by the applicant via IDS filed 06/04/2022).

Livny discloses; 
Regarding claim 21, a method for diagnosing and resolving network incidents [i.e., (see figures 2 and 6)], the method comprising: 
executing clustering logic against historic network incident data [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], to identify a plurality of clusters associated with the network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same network incident cause [i.e., the measure of similarity comprise a score or distance between tow incident notifications such as a value indicating how similar or dissimilar the two incident notifications are (page 8, para 0067)], [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)]
generating, by one or more processors, a model based on the plurality of clusters [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], [i.e., machine learning engine 308 generates a machine based model 310 output similar resolved or unresolved incidents (emphasis added) (page 5, para 0043), (page 7, para 0058), (page 9, para 0073), (page 14, para 0114) (see figure 3) i.e., similar resolved incident notification (e.g., an incident notification that a security analyst has previously resolved (emphasis added) by executing a corrective action (page 7, para 0054) i.e., processor circuitry 802 (see figure 8)]; 
receiving, by the one or more processors, an alarm message comprising information indicative of a network incident that occurred in a network [i.e., receive an incident notification (see reference 202 in figure 2 and reference 316 in figure 3), i.e., the incident notification 316 comprise any type of notification relating to a potential threat or security incident an any resource or service coupled to network 110 (page 5, para 0044), (see figure 1)]; 
executing, by the one or more processors, machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)], the one or more candidate actions determined to resolve a cause of the network incident [i.e., the machine learning engine identify a corresponding action that was previously taken by a user to resolve each similar resolved incident notification (page 11, para 0086), (see reference 610 of figure 6)]; and 
executing, by the one or more processors, at least one candidate action of the one or more candidate actions [i.e., execute the action to resolve the incident notification (see reference 614 of figure 6), (page 11, para 0088), (see reference 210 of figure 2), (page 8, para 0065), (see reference 720 of figure 7)].
Regarding claim 25, the method of claim 21, wherein the at least one candidate action is executed automatically [i.e., action resolver 314 carry out execution of the identified actions for each incident notification (page 11, para 0094), (see figure 7)].
Regarding claim 26, the method of claim 21, further comprising transmitting a notification to a user device that includes information that identifies the one or more candidate actions, wherein the at least one candidate action is executed in response to an input received from the user device [i.e., provide an identification of the similar unresolved incident notification (page 10, para 0076), (see figures 5 and 6)].
Regarding claim 27, the method of claim 21, wherein the one or more candidate actions include at least a first candidate action and a second candidate action [i.e., the one or more actions (page 8, para 0065)], and wherein the at least one candidate action of the one or more candidate actions comprises;
executing the first action [i.e., action resolver 314 execute the one or more actions for each selected incident notification sequentially (e.g., in a predetermined order based on priority) (page 8, para 0065)]; and 
determining whether the first action resolved a cause of the network incident [i.e., an incident management system configured to manage incident on the network 110 (page 4, para 0036)].
Regarding claim 28, the method of claim 27, further comprising: 
monitoring a network associated with the network incident to determine whether the first candidate action resolved the cause of the network incident [i.e., an incident management system configured to manage incident on the network 110 (page 4, para 0036)]; and 
in response to the cause of the network incident not being resolved by the first candidate action, executing the second candidate action [i.e., action resolver 314 execute the one or more actions for each selected incident notification sequentially (e.g., in a predetermined order based on priority) (page 8, para 0065)].
Regarding claim 29, the method of claim 21, further comprising: 
generating feedback data based on the executing of the at least one candidate action, wherein the feedback data indicates whether the cause of the network incident was resolved by the at least one executed candidate action [i.e., the model 310 is continuously and automatically trained 328 based on user’s prior resolution of incident notifications or based on actions of users of the incident clustering system 108 (page 7, para 0058 - 0059), (see figure 3)]; and 
updating the historic network incident data based on the feedback [i.e., the model 310 further refined (page 9, para 0059)].
Regarding claim 30, the method of claim 29, further comprising training the model based on the feedback data [i.e., the model 310 is continuously and automatically trained 328 based on user’s prior resolution of incident notifications or based on actions of users of the incident clustering system 108 (page 7, para 0058 - 0059), (see figure 3)].
Regarding claim 31, the method of claim 21, further comprising assigning a score for each candidate action of the one or more candidate actions, wherein the at least one candidate action is selected for execution based at least in part on a score assigned to the at least one candidate action [i.e., the action resolver 314 execute the one or more actions for each selected incident notification in a predetermined order based on a priority (page 8, para 0065), (see figure 3)].
Regarding claim 32, a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for diagnosing and resolving network incidents [i.e., (see figures 2, 6 and 8)], the operations comprising: 
executing clustering logic against historic network incident data [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], to identify a plurality of clusters associated with the network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same network incident cause [i.e., the measure of similarity comprise a score or distance between tow incident notifications such as a value indicating how similar or dissimilar the two incident notifications are (page 8, para 0067)], [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)]
generating, by one or more processors, a model based on the plurality of clusters [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], [i.e., machine learning engine 308 generates a machine based model 310 output similar resolved or unresolved incidents (emphasis added) (page 5, para 0043), (page 7, para 0058), (page 9, para 0073), (page 14, para 0114) (see figure 3) i.e., similar resolved incident notification (e.g., an incident notification that a security analyst has previously resolved (emphasis added) by executing a corrective action (page 7, para 0054) i.e., processor circuitry 802 (see figure 8)]; 
receiving, by the one or more processors, an alarm message comprising information indicative of a network incident that occurred in a network [i.e., receive an incident notification (see reference 202 in figure 2 and reference 316 in figure 3), i.e., the incident notification 316 comprise any type of notification relating to a potential threat or security incident an any resource or service coupled to network 110 (page 5, para 0044), (see figure 1)]; 
executing, by the one or more processors, machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)], the one or more candidate actions determined to resolve a cause of the network incident [i.e., the machine learning engine identify a corresponding action that was previously taken by a user to resolve each similar resolved incident notification (page 11, para 0086), (see reference 610 of figure 6)]; and 
executing, by the one or more processors, at least one candidate action of the one or more candidate actions [i.e., execute the action to resolve the incident notification (see reference 614 of figure 6), (page 11, para 0088), (see reference 210 of figure 2), (page 8, para 0065), (see reference 720 of figure 7)].
Regarding claim 34, the non-transitory computer-readable storage medium of claim 32, wherein the at least one candidate action is executed automatically [i.e., action resolver 314 carry out execution of the identified actions for each incident notification (page 11, para 0094), (see figure 7)].
Regarding claim 35, the non-transitory computer-readable storage medium of claim 32, the operations further comprising transmitting a notification to a user device that includes information that identifies the one or more candidate actions, wherein the at least one candidate action is executed in response to an input received from the user device [i.e., provide an identification of the similar unresolved incident notification (page 10, para 0076), (see figures 5 and 6)].
Regarding claim 36, the non-transitory computer-readable storage medium of claim 32, wherein the one or more candidate actions include at least a first candidate action and a second candidate action, and wherein the operations to execute the at least one candidate action of the one or more candidate actions comprise; 
executing the first action [i.e., action resolver 314 execute the one or more actions for each selected incident notification sequentially (e.g., in a predetermined order based on priority) (page 8, para 0065)];
monitoring a network associated with the network incident to determine whether the first candidate action resolved the cause of the network incident [i.e., an incident management system configured to manage incident on the network 110 (page 4, para 0036)]; and 
in response to the cause of the network incident not being resolved by the first candidate action, executing the second candidate action [i.e., action resolver 314 execute the one or more actions for each selected incident notification sequentially (e.g., in a predetermined order based on priority) (page 8, para 0065)]
Regarding claim 37, the non-transitory computer-readable storage medium of claim 32, the operations further comprising: 
generating feedback data based on the at least one action executing of the at least one candidate action, wherein the feedback data indicates whether the cause of the network incident was resolved by the at least one executed candidate action [i.e., the model 310 is continuously and automatically trained 328 based on user’s prior resolution of incident notifications or based on actions of users of the incident clustering system 108 (page 7, para 0058 - 0059), (see figure 3)]; 
updating historic network incident data based on the feedback [i.e., the model 310 further refined (page 9, para 0059)]; and 
training the model based on the feedback data [i.e., the model 310 is continuously and automatically trained 328 based on user’s prior resolution of incident notifications or based on actions of users of the incident clustering system 108 (page 7, para 0058 - 0059), (see figure 3)].
	Regarding claim 38, the non-transitory computer-readable storage medium of claim 32, the operations further comprising assigning a score for each candidate action of the one or more candidate actions, wherein the at least one candidate action is selected for execution based at least in part on a score assigned to the at least one candidate action [i.e., the action resolver 314 execute the one or more actions for each selected incident notification in a predetermined order based on a priority (page 8, para 0065), (see figure 3)].
Regarding claim 39, a system for diagnostic and resolving network incidents [i.e., (see figure 8)] the system comprising: 
a memory storing historic network incident data [i.e., system memory 804 (see figure 8)]; and 
one or more processors communicatively coupled to the memory [(i.e., see figure 8)], the one or more processors configured to: 
execute clustering logic against historic network incident data [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], to identify a plurality of clusters associated with the network incidents represented by the historic network incidents data, each cluster of the plurality of clusters corresponding to a set of historic network incidents associated with a same network incident cause [i.e., the measure of similarity comprise a score or distance between tow incident notifications such as a value indicating how similar or dissimilar the two incident notifications are (page 8, para 0067)], [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)]
generate a model based on the plurality of clusters [i.e., the model 310 implements clustering algorithms (e.g., k-means algorithms) (page 7, para 0053)], [i.e., machine learning engine 308 generates a machine based model 310 output similar resolved or unresolved incidents (emphasis added) (page 5, para 0043), (page 7, para 0058), (page 9, para 0073), (page 14, para 0114) (see figure 3) i.e., similar resolved incident notification (e.g., an incident notification that a security analyst has previously resolved (emphasis added) by executing a corrective action (page 7, para 0054) i.e., processor circuitry 802 (see figure 8)]; 
receive an alarm message comprising information indicative of a network incident that occurred in a network [i.e., receive an incident notification (see reference 202 in figure 2 and reference 316 in figure 3), i.e., the incident notification 316 comprise any type of notification relating to a potential threat or security incident an any resource or service coupled to network 110 (page 5, para 0044), (see figure 1)]; 
evaluate the model based on the information indicative of the network incident to determine one or more candidate actions, the one or more candidate actions determined to resolve a cause of the network incident [i.e., machine learning engine 308 apply the model 310 to identify one or more similar incident notifications (e.g., notifications similar to the received incident notification 316) based on feature set 306 extracted by the Featurizer 304 from the incident notification 316 and receive an action to resolve at least one the incident notification and the similar incident notification (page 6, para 0052), (page 8, para 0061), (page 5, para 0043), (see references 206 - 208 figures 2, and 3)], [i.e., the machine learning engine identify a corresponding action that was previously taken by a user to resolve each similar resolved incident notification (page 11, para 0086), (see reference 610 of figure 6)]; and 
execute at least one candidate action of the one or more candidate actions [i.e., execute the action to resolve the incident notification (see reference 614 of figure 6), (page 11, para 0088), (see reference 210 of figure 2), (page 8, para 0065), (see reference 720 of figure 7)].

Allowable Subject Matter
Claims 22 – 24, 33 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22; 
the prior art of record, Livny (US 2020/0057953 A1) discloses the method of claim 21, 
However, Livny do not disclose “wherein executing the machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions comprises: identifying the cause of the network incident based on the information indicative of the network incident and the model; identifying historic network incidents sharing a same cause as the cause of the network incident based on the model; and determining one or more actions executed to resolve the cause of the historic network incidents, wherein the one or more candidate actions correspond to the one or more actions executed to resolve the cause of the historic network incidents”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 33; 
the prior art of record, Livny (US 2020/0057953 A1) discloses the non-transitory computer-readable storage medium of claim 32, 
However, Livny do not disclose “wherein the operations to execute the machine learning logic against the information indicative of the network incident and the model to determine one or more candidate actions comprise: identifying the cause of the network incident based on the information indicative of the network incident and the model, wherein the information indicative of the network incident comprises a plurality of parameters; identifying historic network incidents sharing a same cause as the cause of the network incident based on the model, wherein the historic network incidents are identified based on the plurality of parameters; and determining one or more actions executed to resolve the cause of the historic network 104434881.1-4-Application No. 17/557,038Docket No.: ACNT.P0019US.C1/1101188020 First Preliminary Amendment(D20-378/04157-00-US) incidents, wherein the one or more candidate actions correspond to the one or more actions executed to resolve the cause of the historic network incidents”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 40; 
the prior art of record, Livny (US 2020/0057953 A1) discloses the system of claim 39, 
However, Livny do not disclose “wherein evaluating the information indicative of the network incident based on the model to determine one or more candidate actions comprises: identifying the cause of the network incident based on the information indicative of the network incident and the model; identifying historic network incidents sharing a same cause as the cause of the network incident based on the model; and determining one or more actions executed to resolve the cause of the historic network incidents, wherein the one or more candidate actions correspond to the one or more actions executed to resolve the cause of the historic network incidents”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MISRA et al., (US 2019/0089577 A1) (submitted by the applicant via IDS 06/04/2022) ascertaining historical log data that includes incident or defect log data associated with operation of a process, and generating, based on the historical log data, step action graphs. Based on grouping of the step action graphs with respect to different incident and defect tickets, an incident and defect action graph may be generated to further generate a machine learning model. Based on an analysis of the machine learning model with respect to a new incident or defect, an output that includes a sequence of actions may be generated to reproduce, for the new incident.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194